 1                                                                                               O
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11   CARPENTERS SOUTHWEST                           Case No. 2:18-cv-10383-ODW (RAOx)
     ADMINISTRATIVE CORPORATION
12   and BOARD OF TRUSTEES FOR THE
     CARPENTERS SOUTHWEST                            ORDER GRANTING PLAINTIFFS’
13   TRUSTS,                                         MOTION FOR DEFAULT
14                        Plaintiffs,                JUDGMENT [23]
15          v.
16   J AND R P DEVELOPMENT CORP.,
17
     and DOES 1 through 10, inclusive,

18                        Defendant.
19                                      I.   INTRODUCTION
20          Plaintiffs Carpenters Southwest Administrative Corporation and Board of
21   Trustees for the Carpenters Southwest Trusts (collectively, “Plaintiffs”), brought suit
22   against Defendant J & R P Development Corp. (“Defendant”) for delinquent fringe
23   benefit contributions under various collective bargaining and labor agreements. (See
24   Compl., ECF No. 1.) Plaintiffs move for entry of default judgment against Defendant
25   (“Motion”). (Mot. for Default J. (“Mot.”), ECF No. 23.) For the reasons discussed
26   below, the Court GRANTS Plaintiffs’ Motion.1
27
     1
28     After considering the papers filed in connection with the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
 1                              II.   FACTUAL BACKGROUND
 2            Plaintiffs are the non-profit corporate administrator and fiduciary for the
 3   Southwest Carpenters Health and Welfare Trust, the Southwest Carpenters Pension
 4   Trust, the Southwest Carpenters Vacation Trust, the Southwest Carpenters Training
 5   Fund, and various other plans (the “Plans”). (Compl. ¶¶ 2–4, 6–9; Mot. 1.) The Plans
 6   are express trusts and multiemployer plans, pursuant to 29 U.S.C. § 186, section 302 of
 7   the Labor Management Relations Act (“LMRA”), and 29 U.S.C. § 1002, section 3 of
 8   the Employee Retirement Income Security Act (“ERISA”). (Compl. ¶¶ 6–9; Decl. of
 9   Norma Guerrero (“Guerrero Decl.”) ¶ 7, ECF No. 23-2.) Defendant is a contractor
10   engaged in the construction industry. (Compl. ¶ 12.)
11            Defendant executed a Carpenters Memorandum SDUSD Project Stabilization
12   Agreement (“PSA”) with the Southwest Regional Council of Carpenters (“Union”)
13   regarding a single project agreement for construction work. (Compl. ¶ 13, Ex. 1.) The
14   PSA binds Defendant to the terms and conditions of the Master Labor Agreement
15   (“MLA”) between the United General Contractors, Inc. and the United Brotherhood of
16   Carpenters and Joiners of America and the Union, as well as the Plans’ agreements and
17   any subsequent modifications or renewals (“Agreements”). (Compl. ¶¶ 14–15, Ex. 1
18   ¶ 1.) The Plans are third party beneficiaries of the PSA and the Agreements. (Compl.
19   ¶ 14.)
20            The Agreements require Defendant to make fringe benefit contributions based on
21   hours worked by employees covered by the Agreements, by way of Employers Monthly
22   Reports to the Plans on or before the 25th day of each month. (Compl. ¶¶ 16–17.) The
23   Agreements provide for liquidated damages, interest, and the costs of audit if Defendant
24   fails to pay the fringe benefit contributions as required. (Compl. ¶¶ 18, 21, 22.)
25   Defendant engaged workers who performed services covered by the Agreements and
26   who performed labor on works of construction within the jurisdiction of the Agreements
27   but failed to pay fringe benefit contributions as required. (Compl. ¶¶ 19–20, Ex. 2.)
28




                                                 2
 1   The Plans conducted an audit, which indicates that Defendant failed to report and pay
 2   all contributions owed. (Compl. ¶ 23, Ex. 3 (“Audit Report”).)
 3         Accordingly, on December 14, 2018, Plaintiffs filed this action against Defendant
 4   for failure to pay fringe benefit contributions, pursuant to the LMRA, 29 U.S.C. § 185a,
 5   and ERISA, 29 U.S.C. §§ 1132, 1145. (See Compl. ¶ 1.) Plaintiffs seek payment of the
 6   unpaid contributions, prejudgment interest, liquidated damages, audit expenses, and
 7   reasonable attorneys’ fees and costs. (Compl. at 7.) Plaintiffs served the Complaint on
 8   Defendant on July 12, 2019. (Proof of Service (“POS”), ECF No. 15.) Defendant failed
 9   to respond to the Complaint. On Plaintiffs’ request, the Clerk entered default against
10   Defendant on July 17, 2019. (Default by Clerk, ECF No. 21.) Plaintiffs now move for
11   entry of default judgment. (See Mot.)
12                                III.   LEGAL STANDARD
13         Federal Rule of Civil Procedure 55(b) authorizes a district court to grant a default
14   judgment after the Clerk enters a default under Rule 55(a). Fed. R. Civ. P. 55(b). Before
15   a court can enter a default judgment against a defendant, the plaintiff must satisfy the
16   procedural requirements set forth in Federal Rules of Civil Procedure 54(c) and 55, as
17   well as Local Rule 55-1 and 55-2. Fed. R. Civ. P. 54(c), 55; C.D. Cal. L.R. 55-1, 55-2.
18   Local Rule 55-1 requires that the movant submit a declaration establishing (a) when and
19   against which party default was entered; (b) identification of the pleading to which
20   default was entered; (c) whether the defaulting party is a minor, incompetent person, or
21   active service member; and (d) that the Servicemembers Civil Relief Act, 50 U.S.C.
22   § 3931, does not apply; and (e) the defaulting party was properly served with notice, if
23   required under Rule 55(b)(2). C.D. Cal. L.R. 55-1.
24         If these procedural requirements are satisfied, a district court has discretion to
25   enter default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). In
26   exercising its discretion, a court must consider several factors, including: (1) the
27   possibility of prejudice to a plaintiff; (2) the merits of plaintiff’s substantive claims;
28   (3) the sufficiency of the complaint; (4) the sum of money at stake; (5) the possibility




                                                 3
 1   of a dispute concerning material facts; (6) whether the defendant’s default was due to
 2   excusable neglect; and (7) the strong policy underlying the Federal Rules of Civil
 3   Procedure favoring decisions on the merits. Eitel v. McCool, 782 F.2d 1470, 1471–72
 4   (9th Cir. 1986).        Upon entry of default, the defendant’s liability generally is
 5   conclusively established, and the well-pleaded factual allegations in the complaint are
 6   accepted as true, except those pertaining to the amount of damages. Televideo Sys., Inc.
 7   v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987) (per curiam) (quoting Geddes v.
 8   United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)).
 9                                        IV.     DISCUSSION
10   A.     Procedural Requirements
11          The Court finds the relevant procedural requirements met on the present record.2
12   Plaintiffs served the summons and complaint filed at ECF No. 1 on Defendant on July
13   12, 2019. (See POS.) The Clerk entered default against Defendant as to that complaint
14   on August 22, 2019. (Default by Clerk.) Plaintiffs’ counsel submits a declaration
15   attesting that Defendant is not an infant or competent person and the Servicemembers
16   Civil Relief Act does not apply. (Decl. of Stephen Zeller (“Zeller Decl.”) ¶ 4, ECF
17   No. 23-15.) Finally, Defendant has not appeared, so notice of the Motion is not required
18   under Rule 55(b)(2). Plaintiffs also sent Defendant a letter on August 22, 2019,
19   informing Defendant that default had been entered against it and Plaintiffs were filing
20   the present Motion. (Zeller Decl. ¶ 5, Ex. 6.) Accordingly, the procedural requirements
21   are satisfied.
22   B.     Eitel Factors
23          The Court finds that the Eitel factors weigh in favor of entering default judgment
24   and addresses each factor in turn.
25
26   2
       Although Plaintiffs have not strictly complied with the procedural requirements of Local Rule 55-1
27   in that they did not submit a declaration stating when and against which party default was entered or
     as to which pleading, the Court finds the record sufficiently clear for this purpose. Defendant is the
28   only named Defendant in the action and the only party against which default has been entered, and the
     complaint at ECF No. 1 is the only pleading.



                                                       4
 1         1.     Possibility of Prejudice to Plaintiffs
 2         The first Eitel factor asks whether the plaintiff will suffer prejudice if a default
 3   judgment is not entered. Eitel, 782 F.2d at 1471. Denial of default leads to prejudice
 4   when it leaves a plaintiff without a remedy or recourse to recover compensation.
 5   Landstar Ranger, Inc. v. Parth Enters., 725 F. Supp. 2d 916, 920 (C.D. Cal. 2010);
 6   PepsiCo, Inc., v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal 2002).
 7   Defendant has failed to appear or participate in this action. Absent entry of default
 8   judgment, Plaintiffs are without recourse to recover. Accordingly, this factor weighs in
 9   favor of default judgment.
10         2.     Substantive Merits & 3. Sufficiency of the Complaint
11         The second and third Eitel factors “require that a plaintiff ‘states a claim on which
12   [it] may recover.’” Eitel, 782 F.2d at 1475 (citations omitted); Philip Morris USA, Inc.
13   v. Castworld Prods., Inc., 219 F.R.D. 494, 499 (C.D. Cal. 2003).
14         Plaintiffs assert a claim for delinquent contributions under ERISA. Under
15   ERISA, “[e]very employer who is obligated to make contributions to a multiemployer
16   plan under the terms of the plan or under the terms of a collectively bargained agreement
17   shall, to the extent not inconsistent with law, make such contributions in accordance
18   with the terms and conditions of such plan or such agreement.” 29 U.S.C. § 1145; see
19   also Winterrowd v. David Freedman & Co., 724 F.2d 823, 826 (9th Cir. 1984) (holding
20   that employer’s failure to contribute agreed-upon amount to pension fund covering
21   agricultural workers was an ERISA violation). If the employer fails to do so, the plan
22   or a plan fiduciary may bring an action to recover the unpaid contributions. 29 U.S.C.
23   § 1132(d)(1); see, e.g., Bd. of Trs. of Bay Area Roofers Health & Welfare Tr. Fund v.
24   Westech Roofing, 42 F. Supp. 3d 1220, 1224 (N.D. Cal. 2014).
25         Pursuant to the Agreements, Defendant must make contributions to and submit
26   Employers Monthly Reports to the Plans. (See Compl. ¶ 17; Guerrero Decl. ¶ 14.)
27   Defendant failed to make contributions as required for the period of February 1, 2013
28   through May 31, 2015. (See Decl. of Chris Hidalgo (“Hidalgo Decl.”) ¶ 8, Ex. 7 (“Audit




                                                 5
 1   Report”), ECF Nos. 23-11, 23-12; Compl. ¶ 23, Ex. 3.) As an employer obligated under
 2   the terms of the Agreements to make contributions to the multiemployer Plans,
 3   Defendant’s failure to make such contributions constitutes a violation of ERISA. See
 4   29 U.S.C. § 1145. Thus, this factor weighs in favor of granting default judgment.
 5         4.     Amount at Stake
 6         To determine whether the damages sought are proper for the scope of default
 7   judgment, “the court must consider the amount of money at stake in relation to the
 8   seriousness of [d]efendant’s conduct.” PepsiCo, Inc., 238 F. Supp. 2d at 1176–77. The
 9   amount at stake must be proportionate to the harm alleged. Landstar, 725 F. Supp. 2d
10   at 921. “Default judgment is disfavored where the sum of money at stake is too large
11   or unreasonable in light of defendant’s action.” Truong Giang Corp. v. Twinstar Tea
12   Corp., No. C 06-03594 JSW, 2007 WL 1545173, at *12 (N.D. Cal. May 29, 2007).
13         Plaintiffs request fringe benefit contributions of $10,611.82, prejudgment interest
14   of $8360.98, audit fees of $517.80, and attorneys’ fees of $1357.04, for a total of
15   $20,847.64, plus Plaintiffs’ costs of suit. (Mot. 8.) Given that the well-pleaded
16   allegations and evidence before the Court shows that Defendant failed to make the
17   requested benefit contributions to the Plans as required under the Agreements, thereby
18   violating § 1145, and that the types of awards requested are required under § 1132(g)(2),
19   this factor weighs in favor of default judgment. See 29 U.S.C §§ 1132(g)(2), 1145.
20         5.     Possibility of Dispute
21         The fifth Eitel factor considers the possibility that material facts are in dispute.
22   PepsiCo, 238 F. Supp. 2d at 1177. As the allegations in Plaintiffs’ complaint are
23   presumed true, Defendant’s failure to appear in this action results in a finding that “no
24   factual disputes exist that would preclude entry of default judgment.” Vogel v. Rite Aid
25   Corp., 992 F. Supp. 2d 998, 1013 (C.D. Cal. 2014). Accordingly, this factor favors
26   entry of default judgment.
27
28




                                                 6
 1         6.     Possibility of Excusable Neglect
 2         The sixth Eitel factor considers the possibility that a defendant’s default is the
 3   result of excusable neglect. PepsiCo, 238 F. Supp. 2d at 1177. Plaintiffs served the
 4   complaint on Defendant on July 12, 2019. (See POS.) Plaintiffs also sent Defendant a
 5   letter on August 22, 2019, informing Defendant that default had been entered against it
 6   and Plaintiffs were filing the present Motion. (Zeller Decl. ¶ 5, Ex. 6.) Defendant was
 7   thus on notice and has failed to respond. No facts before the Court indicate that
 8   Defendant’s default is due to excusable neglect. As such, this factor favors entry of
 9   default judgment.
10         7.     Policy Favoring Decisions on the Merits
11         In Eitel, the court maintained that “[c]ases should be decided upon their merits
12   whenever reasonably possible.” Eitel, 782 F.2d at 1472 (citing Pena v. Seguros La
13   Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985)). However, where the defendant
14   fails to answer the plaintiff’s complaint, “a decision on the merits [is] impractical, if not
15   impossible.” PepsiCo, 238 F. Supp. 2d at 1177. As Defendant has failed to appear or
16   defend, a determination on the merits is impossible. Accordingly, this factor does not
17   preclude entry of default judgment.
18         On balance, the Eitel factors support entry of default judgment.
19   C.    Amount of Judgment
20         In an action to recover delinquent contributions under ERISA, the Court “shall
21   award” the following:
22         (A) the unpaid contributions,
23         (B) interest on the unpaid contributions,
           (C) an amount equal to the greater of--
24                (i) interest on the unpaid contributions, or
25                (ii) liquidated damages provided for under the plan in an amount not in
                  excess of 20 percent (or such higher percentage as may be permitted under
26
                  Federal or State law) of the amount determined by the court under
27                subparagraph (A),
28
           (D) reasonable attorney’s fees and costs of the action, to be paid by the defendant,
           and



                                                   7
 1          (E) such other legal or equitable relief as the court deems appropriate.
 2   29 U.S.C. § 1132(g)(2). The Ninth Circuit has held that audit costs are recoverable
 3   under § 1132(g)(2)(E). Operating Eng’rs Pension Tr. v. A-C Co., 859 F.2d 1336, 1343
 4   (9th Cir. 1988).
 5          “The general rule of law is that upon default the factual allegations of the
 6   complaint, except those relating to the amount of damages, will be taken as true.”
 7   Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir.1977); see also Wecosign, Inc.
 8   v. IFG Holdings, Inc., 845 F. Supp. 2d 1072, 1079 (C.D. Cal. 2012) (“[A]llegations of
 9   the amount of damages suffered are not necessarily taken as true.”). For the purposes
10   of a default judgment in an ERISA action, audit reports are sufficient to establish the
11   amount of unpaid contributions, interest, and liquidated damages. See Cent. Cal.
12   IBEW/NECA Pension Tr. v. Ozzimo Elec., Inc., No. C 13-03800 JSW, 2015 WL
13   1883906, at *4 (N.D. Cal. Apr. 22, 2015); Bd. of Trs. of Laborers Health & Welfare Tr.
14   Fund for N. Cal. v. C & L Coatings, Inc., No. C 12-1368 PJH (MEJ), 2012 WL 7748318,
15   at *7 (N.D. Cal. Dec. 18, 2012).               However, conclusory declarations alone are
16   insufficient to support the amount of damages in a default judgment. See Rubicon Glob.
17   Ventures, Inc. v. Chongquing Zongshen Grp. Imp./Exp. Corp., 630 F. App’x 655, 658
18   (9th Cir. 2015) (vacating the default judgment where plaintiffs’ own conclusory
19   declarations were the basis of the damages calculation and a hearing was not held).
20          Plaintiffs seek damages for contributions of $10,611.82, pre-judgment interest of
21   $8360.98, audit fees of $517.80, and attorneys’ fees of $1357.04. (Mot. 8.) The Motion
22   also seeks costs of suit. (Mot. 8.) The relief sought does “not differ in kind, or exceed
23   in amount, what is demanded in the pleadings,” and may be awarded if properly
24   supported. Fed. R. Civ. P. 54(c). Plaintiffs submit an audit report, which supports
25   Plaintiffs’ request for $10,611.82 in unpaid contributions and $517.80 in audit fees.3
26
27   3
      The amount of unpaid contributions calculated in the audit report appears to be slightly more than
28   $10,611.82 (see Audit Report at 1), but Plaintiffs identified unpaid contributions of $10,611.82 in the
     complaint, and judgment may not exceed in amount what is demanded in the pleadings. Id.; see Chao



                                                       8
 1   (See Hildalgo Decl. ¶ 13; Audit Report at 1.) Plaintiffs also submit interest calculations
 2   based on the Agreements’ provision of 7% interest per annum, supporting $4180.49 in
 3   interest.4 (See Hidalgo Decl. Exs. 8 (“Interest Breakdown”), 9 (“Interest Calculation”),
 4   ECF Nos. 23-13, 23-14; see Guerrero Decl. Ex. 5, Article III, Section 3, ECF No. 23-7.)
 5   Finally, Plaintiffs are additionally entitled to the greater of liquidated damages or the
 6   amount of interest on unpaid calculations. See 29 U.S.C. § 1132(g)(2)(C). The audit
 7   report supports liquidated damages in the amount of $1087.64; thus, the interest of
 8   $4180.49 is the greater sum and also shall be awarded. (See Audit Report at 1.)
 9          Accordingly, the Court awards $10,611.82 in unpaid contributions, $8360.98 in
10   interest ($4180.49 + $4180.49), and $517.80 in audit fees.
11   D.     Attorneys’ Fees
12          Plaintiffs seek attorneys’ fees of $1357.04, pursuant to the total delinquency
13   amount and the schedule at Local Rule 55-3. (Zeller Decl. ¶ 6; Mot. 8.) The total
14   delinquency amount is $12,617.31, consisting of $10,611.82 unpaid contributions,
15   $517.80 audit fees, and $1487.69 interest. (See Hildago Decl. ¶ 13; Audit Report at 1.)
16   According to Local Rule 55-3, this amount would entitle Plaintiffs to attorneys’ fees of
17   $1200 plus 6% of the amount over $10,000.00, or $1357.04. C.D. Cal. L.R. 55-3; see,
18   e.g., Constr. Laborers Tr. Funds for S. California Admin. Co. v. Anzalone Masonry,
19   Inc., 316 F. Supp. 3d 1192, 1203 (C.D. Cal. 2018) (awarding attorneys’ fees pursuant
20   to Local Rule 55-3). ERISA provides for the award of fees in a delinquent contribution
21   action such as this one. 29 U.S.C. § 1132(g)(2)(D). Accordingly, the Court finds an
22   award of attorneys’ fees calculated from the Local Rule schedule is reasonable and
23   awards attorneys’ fees in the amount of $1357.04.
24
25
26   v. Air Transp. Mfg. Co., No. CV-07-2782-GAF (PLAx), 2008 WL 11336119, at *5 (C.D. Cal. Oct.
27   30, 2008). Regardless, Plaintiffs seek only $10,611.82 through their Motion. (See Mot. 8.)
     4
       This amount consists of $1487.69 in interest on the delinquency from the due date to March 17, 2016,
28   and $2692.80 in interest from March 17, 2016 to October 28, 2019. (See Interest Breakdown and
     Calculation; see also Statement of Amounts Due, ECF No. 23-17.)



                                                       9
 1                                   V.    CONCLUSION
 2         For the reasons discussed above, the Court GRANTS Plaintiffs’ Motion for Entry
 3   of Default Judgment as to Defendant and awards a total of $20,847.64, consisting of
 4   $10,611.82 in unpaid contributions, $8360.98 in interest, $517.80 in audit fees, and
 5   $1357.04 in attorneys’ fees. Plaintiffs shall also recover costs of suit. The Court will
 6   enter Judgment.
 7
 8         IT IS SO ORDERED.
 9
10         January 22, 2020
11
12                                ____________________________________
13                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                10
